IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00144-CR

BENJAMIN CRAIG LEWIS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 11-03276-CRF-272


                                       ORDER


      By Order dated September 19, 2013, we granted Lewis’s pro se request for an

extension of time to file his response to his counsel’s Anders brief. His response was due

November 18, 2013. In the meantime, Lewis filed two more requests for extensions of

time which were stricken. Lewis has now filed another motion for extension of time to

file his response, requesting another 60 days.
        Lewis’s “Fourth Motion for Extension of Time to File a Response to the Anders

Brief (60 Days)” is granted.

        No further extensions, however, will be granted for the following reasons.

        1.    Lewis’s motion evidences Lewis’s ability to direct our attention to
             specific issues we should pay particular attention to in conducting our
             review of the record for possible error which is the primary purpose of
             an appellant’s pro se response to counsel’s motion to withdraw and
             brief in support when an Ander’s motion is filed;

        2. Lewis’s pattern of conduct suggests unnecessary delay or lack of
           diligence because he waited until November 27, 2013 to explain to
           counsel that the paperwork sent to Lewis was for another case; and

        3. Based on our review of the appeal, further delay is unwarranted; and
           Lewis’s tactics, such as asking counsel for the record when we
           expressly told Lewis he was to request it from the trial court clerk,
           appear calculated to cause further delay rather than to advance our
           review and disposition of his appeal.

        Lewis’s response is due 60 days from the date of this order after which time, the

Court will proceed with a review and disposition of the appeal whether or not Lewis

has filed a response. We will, however, pay particular attention to those potential

issues identified by Lewis in his “Fourth Motion for Extension of Time to File a

Response to the Anders Brief (60 Days)”

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed December 19, 2013


Lewis v. State                                                                         Page 2